      6:20-cr-00053-RAW Document 161 Filed in ED/OK on 03/08/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF OKLAHOMA

 UNITED STATES OF AMERICA,

                        Plaintiff,

 v.                                                        Case No. CR-20-053-RAW

 TYLER ROSS DEERINWATER,

                        Defendant.


                         PRELIMINARY ORDER OF FORFEITURE

        Before the Court is an Unopposed Motion for a Preliminary Order of Forfeiture, filed

March 8, 2021. The Court finds that, as a result of the guilty plea of defendant Tyler Ross

Deerinwater the Felony Information filed October 2, 2020, in which the government sought

forfeiture and the plea agreement into which he entered, the motion should be granted.

        Pursuant to Title 18, United States Code, Section 924(d) and Title 28, United States Code,

Section 2461(c), a preliminary order of forfeiture shall be entered whereby the following firearm

and ammunition are preliminarily forfeited to the United States and the forfeiture of such firearm

and ammunition shall be made part of the defendant’s sentence and included in the judgment:

        •   One (1) Smith & Wesson .40 caliber pistol, serial number DVV2009; and

        •   Nine (9) rounds of .40 caliber Smith and Wesson ammunition.

        The United States shall publish notice of this Order and its intent to dispose of the firearm

and ammunition pursuant to 21 U.S.C. § 853(n) and Fed. R. Crim. P. 32.2(b)(6). The United States

shall also send notice to any person who reasonably appears to be a potential claimant with

standing to contest the forfeiture in the ancillary proceeding.

        Upon the entry of this Order, the United States is authorized to seize or retain custody of


                                                  1
     6:20-cr-00053-RAW Document 161 Filed in ED/OK on 03/08/21 Page 2 of 2




the firearm and ammunition in accordance with Fed. R. Crim. P. 32.2(b)(3).

        Any person, other than the defendant, asserting a legal interest in the firearm and

ammunition may, within thirty (30) days of the final publication of notice or the receipt of notice,

whichever is earlier, petition the Court for a hearing to adjudicate the validity of the alleged

interest.

        Following the Court’s disposition of any petition timely filed, a final order of forfeiture of

the firearm and ammunition shall be entered. If no third party files a timely petition, this Order

shall become the final order of forfeiture as provided by Fed. R. Crim. P. 32.2(c)(2) and all right,

title and interest would vest in the United States for disposition according to law.

        IT IS THEREFORE ORDERED that, pursuant to Title 21, United States Code, Section

853, the Unopposed Motion of the United States for Preliminary Order of Forfeiture is granted and

the firearm and ammunition are preliminarily forfeited to the United States.

        IT IS FURTHER ORDERED that the United States shall initiate proceedings necessary to

protect third-party interests, if any, pursuant to and in accordance with Rule 32.2.

        Dated this 8th day of March, 2021.




                                               RONALD A. WHITE
                                               UNITED STATES DISTRICT JUDGE




                                                  2
